PREWITT, Judge.
Defendant appeals from summary judgment entered upon plaintiff’s motion. Defendant contends that the trial court erred in both entering the judgment and in the monetary amount of it. The body of plaintiffs motion, other than the prayer, stated:
“COMES NOW Plaintiff, Wirt Development Corporation, by and through its attorneys of record, and requests this Court enter summary judgment on its Petition for Declaratory Judgment. In support of this Motion for Summary Judgment, Plaintiff states to the Court that there are no material facts at issue, and that Plaintiff, Wirt Development Corporation is entitled to judgment in its favor as a matter of law.”
Rule 74.04(c), in effect at the time plaintiffs motion for summary judgment was filed, provided that “The motion shall state with particularity the grounds therefor”. The present Rule 74.04(c) may even be more exacting, but was not in effect when this motion for summary judgment was filed.
Nevertheless, even under the former rule, the motion here is defective and the order sustaining it must be reversed and the cause remanded. Partney v. Reed, 839 S.W.2d 694 (Mo.App.1992); Johns v. Continental Western Ins. Co., 802 S.W.2d 196 (Mo.App.1991). See also Miller v. River Hills Development, 831 S.W.2d 756, 757 (Mo.App.1992).
The judgment is reversed and the cause remanded.
GARRISON, P.J., and PARRISH, J., concur.